Case: 12-12583    Date Filed: 05/15/2013   Page: 1 of 2


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-12583
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 1:11-cr-00152-CB-C-5

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                     versus

VICTOR HUGO SERMENO,
a.k.a. Carlos,
                                                              Defendant-Appellant.

                         __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                        _________________________

                                  (May 15, 2013)

Before MARCUS, MARTIN and FAY, Circuit Judges

PER CURIAM:

      Eleanor J. Jones, appointed counsel for Victor Sermeno in this direct criminal

appeal, has moved to withdraw from further representation of the appellant and filed

a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.Ed.2d
              Case: 12-12583    Date Filed: 05/15/2013   Page: 2 of 2


493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Sermeno’s conviction and sentence are

AFFIRMED.




                                         2